DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 7-9 are allowed. Applicant’s current amendment is seen to overcome the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9090301 discloses an electric motorcycle of the present invention, which drives a drive wheel by driving power generated by an electric motor, comprises a charging port which is provided in a vehicle body and to which an outside charging connector connected to an outside electric power supply is removably attached; and a battery configured to be charged with electric power supplied from the outside electric power supply in a state in which the outside charging connector is connected to the charging port, and to discharge the electric power stored therein to supply the electric power to the electric motor; wherein the charging port is oriented in one direction in a vehicle width direction. However, ‘301 does not disclose claim 1 as currently amended.
US 8505668 discloses an electric two/three-wheeled vehicle includes: a battery case which houses a battery supplying electric power to an electric motor; a leg shield which covers, from a front, legs of a rider sitting on a riding seat; a cooling air inlet duct which has a 
US 9373918 discloses a connector (1) with a connector housing (59) and a holder (4) which supports electric wires (17) connected to terminals (39) accommodated in the connector housing. The holder includes a first holder (5) which has a locking portion (9) and a thermistor accommodation portion (13) accommodating a thermistor (11); and a second holder (7) which is provided with a locked portion (15) locked by the locking portion, and with an electric wire accommodation portion (19) that accommodates the electric wires. Through locking of the locked portion by the locking portion, the thermistor and the electric wires overlapped and mounted on the thermistor are nipped between the thermistor accommodation portion and the electric wire accommodation portion by the second holder (7). However, ‘918 does not disclose claim 1 as currently amended.
US 9346368 discloses a motor vehicle charging inlet structure includes: a first charging socket disposed in a recess portion of a vehicle body and connected to an electricity storage unit of a motor vehicle, the first charging socket being configured to be connected to a charging connector which supplies electric power from an external power supply to the electricity storage unit; a lid configured to open and close the recess portion; and a lock member 
US 9153980 discloses an electrical vehicle recharging device includes an electric vehicle connector. The electric vehicle connector complies with the SAE J1772 standard and includes a first end configured to be coupled to a receptacle on an electric vehicle to recharge the batteries of that vehicle and a second end that includes a handle. The device also include a charger housing that is positioned immediately next to and coupled to the electric vehicle connector and includes an electric vehicle charging circuit positioned within the charger housing. The device further includes a power cable having a first end and a distal second end. The first end of the power cable is coupled to the electric vehicle charging circuit and the second end is coupled to an electrical plug configured to be removably coupled to a surface-mounted electrical receptacle to provide a source of power to the device for recharging the electric vehicle. However, ‘980 does not disclose claim 1 as currently amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859